DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 3-5, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claims 3-5: each of the claims 3, 4, 5, recites a conditional phrase “when the cellulose fiber-containing composition is processed into a slurry having a solid concentration of 0.2% by mass and the slurry is then left to rest under the environment of 25 oC for 16 hours or more”, which renders the claims indefinite.  It is not clear what physical or chemical property is conferred to a product, a cellulose fiber-containing composition, by processing the composition into a slurry. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
                                                                                                                                     2)       Claims 1-5, are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (JP 2015 105453).
Claim 1: Nemoto discloses a mixed liquid containing a cellulose nanofiber and a dispersion medium.   Example 8 describes producing a mixed liquid having a water to      2-propanol blend ratio of 85:15 by adding 17.5 g of water and 7.5 g of 2-propanol to 20.0 g of a cellulose nanofiber dispersion liquid containing a cellulose nanofiber having a number average fiber diameter of 4 nm and a number average fiber length of 0.8 pm [0073], (claims 1-10).  Nemoto does not explicitly describe the value of the relative dielectric constant of the mixed liquid, but in view that the value of the relative dielectric constant of a composition is determined by the types and blending ratio of the media, and the types and blending ratio of the media of the mixed liquid described in Nemoto are similar to those of Example 1 in the present Specification, it would have been obvious to one skilled in the art at the time the invention was filed that there is a high probability that the value of the relative dielectric constant of the mixed liquid described in Nemoto is of a similar extent to that of Example 1 of the present Specification.
Claim 2: the invention is disclosed per claim 1, above.  The Example 8 discloses alcohol content to be 10% by mass or more.
Claims 3-5:  the invention is disclosed per claim 1.  The composition is a product claim: there is no physical or chemical property conferred to the product, a cellulose fiber-containing composition, by processing the composition into a slurry.  The claimed 
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748